DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on April 8, 2021.  Claims 1-33 have been cancelled.  Claims 34-56, 58 and 59 have been newly added.  Thus, claims 34-56, 58 and 59 are pending.  Claims 34 and 46 are independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 12, 2021, May 13, 2022, October 6, 2022 and December 1, 2022 2019 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Objections
Claims 58 and 59 objected to because of the following informalities:  Claims 58 and 59 should be renumbered to claims 57 and 58, respectively.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-56, 58 and 59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34 - 44 of copending Application No. 17/225,315 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 35, 40, 46, 47 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2002/079031 to Nelson in view of U.S. Patent Publication No. 2016/0152116 to Albin et al. (hereinafter “Albin”).
With respect to independent claims 34 and 46, Nelson discloses a fuselage having a cabin configured to carry a crew and passengers (see page 11, first full paragraph:  cabin region 232 of the aircraft 200.); 
a plurality of individual passenger seats (Fig. 6B); 
a wing connected to the fuselage (see abstract: the aircraft may include an aft body incorporating a fuselage rearward and a delta wing to form a smooth forward and backward area distribution.); and 
a propulsion system carried by at least one of the wing and the fuselage (see abstract:  A propulsion system including an engine, an intake, and an exhaust nozzle can be incorporated into the rear body to be at least partially hidden behind the vane.  In one embodiment, the inlet of the intake can be located under the vane and the outlet of the nozzle can be located on or above the vane.).
Nelson does not explicitly disclose a cabin air system having, for individual seats: a dedicated individual air vent for incoming air; and a corresponding dedicated individual air exit for exiting air.
Albin discloses that it should be appreciated that the air vent 22 is not limited to being used in a vehicle 20, as the air vent 22 may be used with other structures or devices, such as, but not limited to, buildings, watercraft, aircraft, electronic devices, and the like.  The air vent 22 may be located elsewhere, including along the dashboard 34, within a vehicle ceiling space (not shown), within one or more roof pillars, e.g., an A-pillar 36, a B-pillar (not shown) between the front row of seats 30A and the rear row of seats 30B, and adjacent the rear row of seats 30B, by way of non-limiting examples. For example, the rear row of seats 30B may be divided into separate seating areas by an arm rest (not shown) or other structure, with the air vent 22 located within or adjacent to such structure. The first and second sides 60, 62 cooperate to define the outlet opening 54, through which air exits the air vent 22. (See paragraph [0018], [0019] and [0021]).
It would have been obvious to one skilled in the art at the time of the invention to combine the cabin interior of the fuselage of Nelson with the interior ventilation for a vehicle such as an aircraft of Albin at a desired temperature for adequate ventilation and air recirculation in the cabin.
With respect to dependent claim 35, Nelson discloses wherein the wing is configured for supersonic cruise flight (see page 9:  Figure 2 is a partially schematic isometric view of a supersonic aircraft 200 having an integrated propulsion system and aft body in accordance with an embodiment of the invention.). 
With respect to dependent claims 40 and 54, Nelson does not explicitly disclose wherein the cabin air system further includes a dedicated temperature controller to control a temperature of the incoming air.
Albin discloses that modern passenger vehicles include a heating, ventilation, and air conditioning (HVAC) system that allows a vehicle occupant to control the temperature or adjust other settings of a vehicle interior. For instance, a motor-driven fan or blower circulates conditioned air to the vehicle interior through air vents.
It would have been obvious to one skilled in the art at the time of the invention to combine the cabin interior of the fuselage of Nelson with the interior ventilation for a vehicle such as an aircraft of Albin at a desired temperature for individual climatic zones, adequate ventilation and air recirculation in the cabin.
With respect to dependent claim 47, Nelson does not explicitly disclose wherein the cabin air system has, for the individual seats, a corresponding dedicated individual air exit for exiting air.  
Albin discloses that it should be appreciated that the air vent 22 is not limited to being used in a vehicle 20, as the air vent 22 may be used with other structures or devices, such as, but not limited to, buildings, watercraft, aircraft, electronic devices, and the like.  The air vent 22 may be located elsewhere, including along the dashboard 34, within a vehicle ceiling space (not shown), within one or more roof pillars, e.g., an A-pillar 36, a B-pillar (not shown) between the front row of seats 30A and the rear row of seats 30B, and adjacent the rear row of seats 30B, by way of non-limiting examples. For example, the rear row of seats 30B may be divided into separate seating areas by an arm rest (not shown) or other structure, with the air vent 22 located within or adjacent to such structure. The first and second sides 60, 62 cooperate to define the outlet opening 54, through which air exits the air vent 22. (See paragraph [0018], [0019] and [0021]).
It would have been obvious to one skilled in the art at the time of the invention to combine the cabin interior of the fuselage of Nelson with the interior ventilation for a vehicle such as an aircraft of Albin at a desired temperature for individual climatic zones, adequate ventilation and air recirculation in the cabin.  
With respect to dependent claim 49, Nelson discloses wherein the wing is configured for supersonic cruise flight (see page 9:  Figure 2 is a partially schematic isometric view of a supersonic aircraft 200 having an integrated propulsion system and aft body in accordance with an embodiment of the invention.).  

Claims 36 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson and Albin as applied to claim 34 above, and further in view of U.S. Patent Publication No. 2016/0297528 to Sankrithi et al. (hereinafter “Sankrithi”).
With respect to dependent claims 36 and 50, Nelson does not explicitly disclose the passenger seats are arranged in two columns on opposite sides of an aisle, each column being one seat wide.
Sankrithi discloses a plan view of a crown cabin interior arrangement having two-abreast premium or first class seating in accordance with the embodiment depicted in FIGS. 1 and 2. The passenger seats 22 are arranged in two columns separated by a longitudinal aisle 48. The passenger seats 22 on one side of the longitudinal aisle 48 may be horizontally staggered (in a longitudinal direction) relative to the passenger seats 22 on the other side of the longitudinal aisle 48 (see paragraph [0043] and Figure 3).
It would have been obvious to one skilled in the art at the time of the invention to combine the cabin interior configuration of Nelson to include two columns of passenger seats of Sankrithi 
in order to provide a narrow bodied aircraft.  Accordingly, there is no change in the respective function of the aircraft cabin.  Thus, the combination/modification would have yielded nothing more than predictable results to one of ordinary skill in the art.

Claims 37, 38, 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson and Albin as applied to claim 34 above, and further in view of U.S. Patent Publication No. 2005/0151013 to Seidel.
With respect to dependent claims 37 and 51, Nelson does not explicitly disclose a plurality of upright seats housed in the cabin.
Seidel discloses other features may also be present such as, for example, windows (not shown) in the aircraft body 105, reclining seats 200, 205, skylights (not shown) located in the aircraft body 105, communication devices, light controls, air conditioning controls, and video monitors (not shown) all of which may be integrated into the seats 200, 205 and/or aircraft body 105.
With respect to dependent claims 38 and 52, Nelson does not explicitly disclose a plurality of lay-flat seats housed in the cabin.
Seidel discloses other features may also be present such as, for example, windows (not shown) in the aircraft body 105, reclining seats 200, 205, skylights (not shown) located in the aircraft body 105, communication devices, light controls, air conditioning controls, and video monitors (not shown) all of which may be integrated into the seats 200, 205 and/or aircraft body 105.
With respect to dependent claims 37, 38, 51 and 52, it is obvious that a seat the reclines has a position that is upright before it reclines.  It would have been obvious to one skilled in the art at the time of the invention to combine the passenger seats of Nelson with the reclining seats of Seidel in order to achieve a seat transition from upright to flat seating positions that recline in accordance with seat and cabin specifications.

Claims 42 – 45, 55, 56, 58 and 59are rejected under 35 U.S.C. 103 as being unpatentable over Nelson and Albin as applied to claim 34 above, and further in view of U.S. Patent Publication No. 2013/0186060 to Kosheleff.
With respect to dependent claim 42 and 55, Nelson discloses a fuselage having a cabin configured to carry a crew (see page 11, first full paragraph:  cabin region 232 of the aircraft 200.).
Nelson does not explicitly disclose a maximum of from 20 to 60 passengers.
Kosheleff discloses a turbojet design can be based largely on major parts taken from different turbofan engine types. The second narrative is that the turbojet design can cut fuel use in a supersonic aircraft, also when subsonic if a remote fan is fitted (see paragraph [0075]).  Certain types of turbofan engine types include low pressure compressor means are multi-stage; the second and third stages of said low pressure compressor means being the two-stage front fan means of third turbofan engine type; said third turbofan engine type being smaller than said first turbofan engine type and designed for aircraft not carrying more than 50 passengers in normal use (see claim 8).
It would have been obvious to one skilled in the art at the time of the invention to combine the payload capacity of Nelson to include number of passengers transported in the cabin of Kosheleff that is no more than 50 passengers based on the cabins dimensions in order to provide a supersonic aircraft that efficiently accommodate passengers accordingly the aircraft’s size.  
With respect to dependent claim 43 and 56, Nelson does not explicitly disclose a maximum of from 40 to 60 passengers. 
Kosheleff discloses a turbojet design can be based largely on major parts taken from different turbofan engine types. The second narrative is that the turbojet design can cut fuel use in a supersonic aircraft, also when subsonic if a remote fan is fitted (see paragraph [0075]).  Certain types of turbofan engine types include low pressure compressor means are multi-stage; the second and third stages of said low pressure compressor means being the two-stage front fan means of third turbofan engine type; said third turbofan engine type being smaller than said first turbofan engine type and designed for aircraft not carrying more than 50 passengers in normal use (see claim 8).
It would have been obvious to one skilled in the art at the time of the invention to combine the payload capacity of Nelson to include number of passengers transported in the cabin of Kosheleff that is no more than 50 passengers based on the cabins dimensions in order to provide a supersonic aircraft that efficiently accommodate passengers accordingly the aircraft’s size.
With respect to dependent claims 44 and 58, Nelson does not explicitly disclose a maximum of from 20 to 55 passengers.
Kosheleff discloses a turbojet design can be based largely on major parts taken from different turbofan engine types. The second narrative is that the turbojet design can cut fuel use in a supersonic aircraft, also when subsonic if a remote fan is fitted (see paragraph [0075]).  Certain types of turbofan engine types include low pressure compressor means are multi-stage; the second and third stages of said low pressure compressor means being the two-stage front fan means of third turbofan engine type; said third turbofan engine type being smaller than said first turbofan engine type and designed for aircraft not carrying more than 50 passengers in normal use (see claim 8).
It would have been obvious to one skilled in the art at the time of the invention to combine the payload capacity of Nelson to include number of passengers transported in the cabin of Kosheleff that is no more than 50 passengers based on the cabins dimensions in order to provide a supersonic aircraft that efficiently accommodate passengers accordingly the aircraft’s size.
With respect to dependent claims 45 and 59, Nelson does not explicitly disclose a maximum of from 45 passengers.
Kosheleff discloses a turbojet design can be based largely on major parts taken from different turbofan engine types. The second narrative is that the turbojet design can cut fuel use in a supersonic aircraft, also when subsonic if a remote fan is fitted (see paragraph [0075]).  Certain types of turbofan engine types include low pressure compressor means are multi-stage; the second and third stages of said low pressure compressor means being the two-stage front fan means of third turbofan engine type; said third turbofan engine type being smaller than said first turbofan engine type and designed for aircraft not carrying more than 50 passengers in normal use (see claim 8).
It would have been obvious to one skilled in the art at the time of the invention to combine the payload capacity of Nelson to include number of passengers transported in the cabin of Kosheleff that is no more than 50 passengers based on the cabins dimensions in order to provide a supersonic aircraft that efficiently accommodate passengers accordingly the aircraft’s size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661